                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                               Case No. 5:20-cv-00348-BO


DELORES CORBETT and ALVIN CORBETT,

    Plaintiffs,
                                                               FIRST AMENDED COMPLAINT
        v.

HILTON DOMESTIC OPERATING CO., INC.,
HILTON FRANCHISE HOLDING, LLC, and
PATCO LODGING OF WILSON, LLC,

     Defendants.


       Plaintiffs Delores Corbett and Alvin Corbett (“Plaintiffs” or “the Corbetts”), by and

through undersigned counsel, pursuant to Federal Rule of Civil Procedure 15(a)(1)(A), and within

21 days of serving their initial Complaint upon Defendants Hilton Domestic Operating Co., Inc.

(“Hilton Domestic”), Hilton Franchise Holding LLC (“Hilton Holding”), and Patco Lodging of

Wilson, LLC (“Patco”), [see ECF Nos. 7, 8, and 9], file this First Amended Complaint. Seeking

judgment, damages, and demanding a jury trial, Plaintiffs allege the following:

                                    JURISDICTION AND VENUE

       1.         The Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to

28 U.S.C. §§ 1331 and 1343(a)(4).

       2.         Venue is proper pursuant to 28 U.S.C. § 1391(b), because a substantial part of the

acts and omissions giving rise to Plaintiffs’ claims occurred within the Eastern District of North

Carolina, and Defendants are physically located and doing business within the Eastern District of

North Carolina.




            Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 1 of 9
                                             PARTIES

       3.      Plaintiffs Delores Corbett and Alvin Corbett are husband and wife, African-

Americans, citizens of the United States, and residents of Eastampton, New Jersey.

       4.      Defendant Hilton Domestic is a corporation incorporated under the laws of the State

of Delaware that maintains its principal office in the Commonwealth of Virginia.                Upon

information and belief, Hilton Domestic is engaged in the ownership, operation, management, and

franchising of hotels, including the Hampton by Hilton and/or Hampton Inn & Suites line of

franchises. The Hampton Inn & Suites Wilson I-95, located at 5606 Lamm Road, Wilson, North

Carolina (“the Hotel”), is a Hilton franchise hotel. At all times relevant, Hilton Domestic regularly

conducted business in the state of North Carolina.

       5.      Hilton Holding is a limited liability company formed under the laws of the State of

Delaware that maintains its principal office in the Commonwealth of Virginia. Upon information

and belief, Hilton Holding is engaged in the ownership, operation, management, and franchising

of hotels, including the Hampton by Hilton and/or Hampton Inn & Suites line of franchises. The

Hotel is a Hilton franchise hotel. At all times relevant, Hilton Holding regularly conducted

business in the state of North Carolina.

       6.      Upon information and belief, Patco is a limited liability company organized under

the laws of the State of North Carolina that maintains its principal place of business in the State of

North Carolina. Upon information and belief, Patco owns and operates the Hotel, a hotel that

offers accommodations to the public. At all times relevant, Patco was acting as the actual or

apparent agent of Hilton Domestic and/or Hilton Holding.




                                        2
            Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 2 of 9
       7.      Hilton Domestic, Hilton Holding, and Patco collectively (“Defendants”) offer

public accommodations at the Hotel. On November 24, 2018, Defendants denied Plaintiffs the

use and enjoyment of the benefits, privileges, terms, and conditions that they extend to all other

similarly situated guests and invitees. Defendants breached their contract and covenant of good

faith and fair dealing with Plaintiffs because of their race, discriminated against them in violation

of the Civil Rights Act of 1866, 42 U.S.C. § 1981, and 42 U.S.C. § 2000a.

                                   STATEMENT OF FACTS

       8.      Alvin Corbett is a master’s level engineer and Delores Corbett is a bachelor’s level

businesswoman.

       9.      On November 23, 2018, Plaintiffs, their two teenaged children, and other family

members checked into the Hotel. Plaintiffs are Hilton Honors members and chose the Hotel over

other local options because it was a Hilton hotel.

       10.     Plaintiffs were in Wilson, North Carolina to celebrate and honor the inclusion of

Mr. Corbett’s mother into the Oliver Nestus Freeman Round House and African-American

Museum for her work as a community organizer.

      11.      On the morning of November 24, 2018, Mrs. Corbett went to the front desk to seek

clarification and solution of a billing error for her prepaid room. A female front desk employee

loudly stated that the credit card Mrs. Corbett used for her reservation was declined.

       12.     Mrs. Corbett sought clarification from the employee explaining that the room was

prepaid with credit card points and that the prepaid status was verified when the Corbett family

checked into the Hotel. The employee then loudly repeated “Your credit card was declined!” Mrs.

Corbett asked the employee to stop making the comment to which the employee continued to

loudly repeat “Your credit card was declined!”



                                        3
            Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 3 of 9
        13.     Mrs. Corbett then retrieved information to confirm that her reservation had been

prepaid with reward points; however, the employee refused to look at the information so Mrs.

Corbett asked to speak to a supervisor. The employee then shouted “Get off my property” and

proceeded to call the police.    The employee handled the aforementioned incident pursuant to

policy as directed by Hilton Domestic and/or Hilton Holding.

        14.     Because Mrs. Corbett had not done anything that warranted calling the police, Mrs.

Corbett was concerned that the employee might fabricate a story to convince the police to come to

the Hotel. Mrs. Corbett told the employee that she did not want trouble and reminded the employee

that her family was checking out that day. Mrs. Corbett interrupted her husband’s breakfast to

rush him and their 16-year-old son to their van, as they were deeply concerned for both their safety

because of their fear of what police were told and uncertainty as to how law enforcement would

respond toward the African-American males of the family. Simultaneously, Mrs. Corbett and her

15-year-old daughter hurriedly removed most of their possessions from their hotel rooms and left

the hotel.

        15.     When the police arrived, Mrs. Corbett explained that her family had done nothing

wrong and that they were scheduled to check out of the hotel that same morning.

        16.     The police officers asked if the Corbetts had paid for their rooms and the employee

acknowledged that the rooms were paid.

        17.     The police then escorted Plaintiffs from the Hotel and advised them to call the

Hotel’s corporate office.

        18.     As Plaintiffs drove away from the Hotel, the police followed closely behind until

they arrived at a restaurant parking lot to wait for other family who were still at the Hotel. While

waiting, the police circled the Corbetts’ vehicle several times, which further elevated the family’s



                                         4
             Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 4 of 9
fear and anxiety.

        19.      “On December 6, 2018, Mrs. Corbett spoke with a Hilton representative over the

phone. During the conversation, Mrs. Corbett explained that the November 24, 2018, incident

occurred because her family is African-American. The Hilton representative ignored the severity

of Mrs. Corbett’s complaint and recommended that Plaintiffs just “move on.”

        20.      Defendants treated Plaintiffs differently from other guests and invitees in a place of

public accommodation because of their race. Defendants denied Plaintiffs the use and enjoyment

of the benefits, privileges, terms, and conditions of contract that they extend to other similarly

situated guests who are not African-American.

        21.      Defendants breached their contract with the Corbetts by interfering with their

enjoyment of guest facilities and facilities made available to all other hotel guests, because of their

race.

        22.      Defendants denied the Corbetts the use and enjoyment of the same

accommodations, privileges, and benefits that it grants to other similarly situated hotel guests and

invitees who are not African-American.

        23.      As a result of Defendants’ unlawful actions described above, Plaintiffs have

suffered, continue to suffer, and will in the future suffer irreparable loss and injury, including but

not limited to economic loss, humiliation, embarrassment, emotional distress, feelings of racial

stigmatization, an increased sense of vulnerability, and unlawful deprivation of their federally

protected rights to exercise and enjoy equal treatment in the making and enforcing of contracts in

places of public accommodation and having full access to and enjoyment of places of public

accommodation without regard for race and/or color.




                                          5
              Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 5 of 9
        24.     This was not an isolated incident. There is a history of similar incidents involving

African-American guests and invitees at Hilton and Hilton franchise hotels throughout the United

States, continuing up to and indeed beyond the time of the Corbetts’ incident. Hilton’s employees,

agents and apparent agents use security guards and local police to challenge and remove African-

American guests from Hilton and Hilton franchise properties. Similarly situated white guests and

invitees on Hilton and Hilton franchise properties were not treated in a similar manner.

                    COUNT I – UNLAWFUL DISCRIMINATION – 42 U.S.C. § 1981

        25.     Plaintiffs re-allege and incorporate by reference the above paragraphs, as if fully

set forth herein.

        26.     By discriminating against Plaintiffs on the basis of their race, Defendants have

denied Plaintiffs the same right to enjoy the benefits, privileges, terms, and conditions of contract

as is, and was, enjoyed by white citizens, in violation of Plaintiffs’ rights under the Civil Rights

Act of 1866, 42 U.S.C. § 1981.

              COUNT II – UNLAWFUL DISCRIMINATION – 42 U.S.C. § 2000a

        27.     Plaintiffs re-allege and incorporates by reference the above paragraphs, as if fully

set forth herein.

        28.     By denying Plaintiffs the full and equal enjoyment of the services of a place of

public accommodation on the basis of their race, Defendants have violated 42 U.S.C. § 2000a.

                                        JURY DEMAND

        29.     Plaintiffs demand that all matters not suitable for determination by the Court be

decided by a jury of their peers.




                                       6
           Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 6 of 9
                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully prays that the Court grant the following relief:

       30.     Enter a declaratory judgment finding that the foregoing actions of the Defendants

violate the Civil Rights Act of 1866, 42 U.S.C. §§ 1981 and 2000a;

       31.     Enter injunctive relief forbidding Defendants from requiring African-American

guests and invitees, based solely on their race, to prove they have a right to enjoy the use of hotel

facilities and enjoy the benefits, privileges, terms, and conditions of contract, as is enjoyed by

white guests and invitees;

       32.     Award compensatory damages to Plaintiffs in an amount to be determined by a jury

that would fully compensate Plaintiffs for economic loss, humiliation, embarrassment, and

emotional distress caused by Defendants’ discriminatory and tortious conduct as set forth in

Counts I-II;

        33.    Award punitive damages to Plaintiffs in an amount to be determined by the jury

that would punish Defendants for the willful, wanton, and reckless conduct alleged herein and that

would effectively deter similar conduct in the future;

        34.    Award Plaintiffs their reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

1981, and 42 U.S.C. § 2000a;

        35.    Order such other relief as this Court deems just and equitable.



                         ***Signature of Counsel on Following Page***




                                      7
          Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 7 of 9
Date: September 27, 2020     Respectfully Submitted,

                             /s/ Cheyenne N. Chambers
                             Cheyenne N. Chambers (N.C. Bar #48699)
                             TIN, FULTON, WALKER & OWEN, PLLC
                             301 East Park Avenue
                             Charlotte, NC 28203
                             Tel.: 704-338-1220
                             Fax: 704-338-1312
                             E-mail: cchambers@tinfulton.com

                             KAFOURY & MCDOUGAL
                             Mark McDougal, OSB # 890869
                             Jason Kafoury, OSB # 091200
                             411 SW Second Ave., Ste. 200
                             Portland OR 97204
                             Telephone: (503) 224-2647
                             Facsimile: (503) 224-2673
                             mcdougal@kafourtymcdougal.com
                             jkafoury@kafourtymcdougal.com

                             Attorneys for Delores Corbett and Alvin Corbett,
                             special appearance pursuant to Local Civil Rule
                             83.1(d) (notice of special appearance forthcoming




                              8
  Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 8 of 9
                               CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing Amended Complaint

with the Clerk of Court by using the CM/ECF system. All participants in the case are registered

CM/ECF users and will be served by the CM/ECF system.


       Date: September 27, 2020                            /s/ Cheyenne N. Chambers




                                      9
          Case 5:20-cv-00348-BO Document 10 Filed 09/27/20 Page 9 of 9
